Citation Nr: 1310651	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Air Force from September 1963 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board.  In a March 2010 decision, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion of the Parties and remanded the case for action consistent with the joint motion.  In March 2011, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action.    


FINDING OF FACT

Hypertension was not shown in service, was not caused or permanently worsened by a service-connected disability, was not manifested to a compensable degree within one year of the Veteran's separation from active service, and is not otherwise related to the Veteran's active service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred, and hypertension was not caused or permanently worsened by a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in October 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of this regulation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has hypertension that was caused or chronically worsened by his service-connected PTSD.  

STRs are negative for treatment for or a diagnosis of hypertension while the Veteran was in active service.  In July 1967, the Veteran was afforded a separation examination, at which time he answered "no" on the report of medical history to the question of whether he had high or low blood pressure.  The Veteran's blood pressure was noted to be 120/80 at the time of his separation and his heart and vascular systems were noted to be clinically normal upon examination.  There is no other indication from the separation examination report that the Veteran had high blood pressure during active service or was otherwise found to have such at the time of his separation.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment for various disabilities at the VA Medical Center, to include hypertension.  A review of the VA Medical Center treatment notes of record is absent any indication that the Veteran's hypertension has been related to the Veteran's active service or that it has been found to have been caused or chronically worsened by his service-connected PTSD.  

In October 2008, the Veteran was afforded a VA examination.  At that time, the examiner noted that the Veteran was first diagnosed with hypertension in the 1980's.  The Veteran reported that his hypertension was caused by his PTSD because his PTSD caused him to be hyper and irritable, which in turn increased his blood pressure.  The Veteran was noted to be on a medication regimen that controlled his hypertension.  The examiner confirmed the diagnosis of essential hypertension and opined that it was less likely as not that the Veteran's hypertension was caused by or the result of the Veteran's PTSD.  In this regard, the examiner noted that the Veteran had other additional risk factors for hypertension, to include family history, age, a body mass index (BMI) of 30, and dyslipidemia.  

In May 2011, the Veteran's claims file was returned to the VA Medical Center for review and an addendum opinion.  At that time, the VA examiner opined that it was less likely as not that the Veteran's PTSD aggravated his hypertension or that his PTSD made his hypertension more difficult to control.  In this regard, the examiner noted that a review of the Veteran's May 2007 VA psychiatric examination showed that the Veteran reported that he did have some symptoms of PTSD several years following his separation from active service; but that he did not pay them much attention and that he was able to deal with them.  He reported that his PTSD symptoms actually got better over the years until approximately 1997 when they started to increase in severity once more.  The VA examiner noted that the Veteran was treated for hypertension in the 1980's, prior to his diagnosis of PTSD and before his reports of significant symptoms of PTSD causing impairment.  The examiner further noted that hypertension was a polyfactorial disease with multiple etiologies which were caused and/or aggravated by multiple risk factors that the Veteran had; including family history, tobacco use, pain, and a BMI of 30.2.  Additionally, the VA examiner noted that a current literature review, including a meta-analysis of 2,670 subjects with PTSD, did not support a robust relationship or a strong aggravating potential between PTSD and hypertension.

Other than the Veteran's own statements, there is no evidence of record indicating that the Veteran's hypertension was caused or chronically worsened by his service-connected PTSD.  While the Veteran might sincerely believe that his hypertension was caused or aggravated by his PTSD and while lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's hypertension is was caused or chronically worsened by his PTSD falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, as noted above, the evidence of record suggests that the Veteran was first diagnosed with hypertension in the 1980's, well outside the one year following his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

In sum, the Veteran's hypertension has not been found to be related to his active service.  There is no competent evidence of record indicating that the Veteran's hypertension was caused or chronically worsened by his service-connected PTSD.  The Veteran was not diagnosed with hypertension within one year of his separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


